 158DECISIONS OFNATIONALLABOR RELATIONS BOARDThe News-Journal CompanyandNewspaper Guildof Greater Philadelphia,Local 10,AFL-CIO. Case4-CA-5212August 27, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSUpon a charge filed by Newspaper Guild of GreaterPhiladelphia, Local 10, AFL-CIO, herein called theUnion, the General Counsel for the National LaborRelations Board, by the Regional Director for Region4, issued a complaint and notice of hearing datedApril 24, 1970, against The News-Journal Company,herein called Respondent, alleging that Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of Sections 8(a)(5)and (1) and 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing were duly servedupon Respondent and the Union.The complaint alleges in substance that on February26, 1970, the Union was duly certified in Case 4-RC-8171 (not published in NLRB volumes) as theexclusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropriateby the Board in its Decision and Direction of Electiondated January 21, 1970 (180 NLRB No. 137), andthat since on or about March 10, 1970, Respondenthas refused, and is refusing, to recognize and bargainwith the Union as such exclusive bargaining represent-ative,although the Union has requested it to doso.On May 13, 1970, Respondent filed its answer,admitting that it had been served with the chargeherein; its volume of business meets the Board's juris-dictional standards; it engages in commerce withinthe meaning of the Act; the Union is a labor organiza-tion within the meaning of the Act; the Union waschosen by a majority of the employees in the unitfound appropriate to be their exclusive collective-bargaining representative; the Union was certified bythe Board thereafter; and Respondent has refusedto bargain with the Union. Respondent denied, howev-er, the remaining parts of the complaint which allegedthat the Union was the representative of an appropriateunit of Respondent's newspaper deliverers and thatthe Union has requested, and is requesting, Respond-ent to bargain with the Union; Respondent contendsin its answer that the newspaper deliverers who com-prise the appropriate unit are independent contractors,not employees within the meaning of the Act, andthus not entitled to representation.On May 28, 1970, the General Counsel filed withthe Board a Motion for Summary Judgment.On June 2, 1970, the Board issued an order transfer-ring the proceeding to the Board and requestingRespondent to show cause why the General Counsel'sMotion for Summary Judgment should not be granted.On June 10, 1970, Respondent filed a Cross-Motionfor Summary Judgment requesting the Board to dis-miss the complaint and set aside the election andcertification.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record before us establishes that on February27, 1969, the Union filed a petition in Case 4-RC-8171, seeking to represent all newspaper deliverersatRespondent'sWilmington,Delaware, location.After a hearing, the Regional Director for Region4 transferred the case to the Board for decision.In its Decision and Direction of Election dated Janu-ary 21, 1970, the Board found appropriate for collec-tive bargaining the following unit of employees:All newspaper deliverers employed in the circula-tion department of the Employer's [Respondent]Wilmington,Delaware,newspaperbusiness,excluding all other employees, and all supervisorsas defined in the Act. (180 NLRB No. 137)On February 17, 1970, pursuant to the Decisionand Direction of Election, an election was held inwhich a majority of the employees of Respondentin the unit described above designated and selectedtheUnion as their representative for the purposesof collective bargaining with Respondent. There wereno challenged ballots or objections to the conductof the election, and, on February 26, 1970, the Region-alDirector for Region 4 issued his Certification ofRepresentative.Respondent thereafter admittedly refused to bargainwith the Union upon the latter's request, and theinstant refusal-to-bargain charge was filed on April10, 1970.In its statement in opposition to the General Coun-sel'smotion, and in support of its motion, Respondentcontends that the Union's certification in the underly-Respondent's request for oral argument before the Board is herebydenied as the record and briefs adequately present the issues and thepositions of the parties185 NLRB No. 40 THE NEWS-JOURNAL COMPANYing representation proceeding is invalid because thenewspaper deliverers represented by the Union areindependent contractors, not employees within themeaning of the Act, and, thus, not entitled to represen-tation.Itappears,however, that Respondent isattempting to do no more than relitigate in the instantproceeding issues which were previously decided bythe Board in the underlying representation case. Itiswell established that, in the absence of newly discov-ered or previously unavailable evidence, an employerisnot entitled to relitigate in an 8(a)(5) proceedingissueswhich were, or could have been, raised inthe underlying representation proceeding. According-ly,as no such evidence bearing on the status ofthe newspaper deliverers has been presented, we findwithout merit Respondent's claim that the electionconducted in the representation proceeding is invalidbecause the unit was not comprised of "employees"within the meaning of the Act.2In its answer, Respondent contends that a recentNinth Circuit Court of Appeals decision,CarnationCo. v.N.L.R.B., 429F.2d 1130 (C.A. 9), in whichthe court denied enforcement of our order that,interalia,invalidated certain individual agreements enteredinto between Carnation and its wholesale and retaildairy product deliverers because the deliverers werethen represented by a union and covered by a validcollective-bargaining agreement, requires reversal ofour unit determination herein. InCarnation,we foundthat because the deliverers were employees, not inde-pendent contractors, and entitled to representationby the union involved therein, Carnation could notlawfully negotiate separate contracts with them. Thecourt disagreed with this finding and concluded thatsince the deliverers were independent contractors,Carnation did not violate the Act by dealing withthem individually.In the underlying representation proceeding hereinwe found that the newspaper deliverers were employ-ees, not independent contractors, within the meaningof the Act because,inter alia,the services renderedconsisted of the routine manual work of loading anddriving trucks over predetermined routes and droppingoff bundles of newspapers in a prearranged orderat designated drop spots; the drop spots are changedwithout prior consultation with the deliverers; thedeliverers are closely supervised to insure proper andtimely delivery of the newspaper; and the opportunity'The only new evidence which Respondent offered to present tothe Board involved the fact that several of the deliverers threatenedto sue Respondent to enforce their individual contractor statusWeare of the opinion that this factor, when weighted against the otherfactorswhich support a finding that the newspaper deliverers are notindependent contractors,isnotsufficienttowarrantreversalof ourprior unitdetermination159to realize any meaningful additionalprofit bycuttingcosts or changing methods of operation appears tobe limited. The deliverers employed by Carnation,however,set their own hours of work and sequenceof deliveries and, most importantly,can increase theirprofit byenlarging the difference between their costs,including the cost for Carnation dairy products, andthe price they charge their wholesale or retail custom-ers.While we do not necessarily agree with the court'sdecision inCarnation,we find that it does not warrantreversal of our unit determination herein becauseRespondent clearly retains much greater control ofthemanner and means of accomplishing the result(newspaper delivery) than did Carnation, whose dis-tributors were free to vary their methods of operationor raise the price in order to increase profitability.Allmaterial issues having been either decided bythe Board, admitted in the answer to the complaint,or established by the uncontested documents attachedto the General Counsel's Motion for Summary Judg-ment, there are no factual issues requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel'sMotion for Summary Judgment is grantedand Respondent's Cross-Motion for Summary Judg-ment is denied. On the basis of the record beforeit, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,TheNews-JournalCompany, isengaged at Wilmington, Delaware, in the businessof publishing and distributing newspapers in andaround Wilmington, Delaware. During the past year,Respondent had a dollar volume of sales from itsWilmington facilities directly to customers, outsidethe State of Delaware in excess of $50,000 and, pur-chased materials from outside the State of Delawarevalued in excess of $50,000.Respondent admits, and we find, that Respondentis,and at all material times herein has been, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of Greater Philadelphia, Local10,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitAt all times material herein, the following employeeshave constituted and now constitute a unit appropriatefor purposes of collective bargaining within the mean-ing of the Act:All newspaper deliverers employed in the circula-tion department of the Employer's Wilmington,Delaware, newspaper business, excluding all otheremployees, and all supervisors as defined in theAct.2.The certificationOn February 17, 1970, a majority of the employeesin said unit,voting in a secret-ballot election conductedunder the supervision of the Regional Director forRegion 4 of the National Labor Relations Board,designated the Union as their representative for thepurposes of collective bargaining with Respondent,and on February 26, 1970, the Regional DirectorforRegion 4 certified the Union as the exclusivecollective-bargaining representative of all the employ-ees in said unit, and the Union continues to besuch representative.B.The Request To Bargain and Respondent'sRefusalOn or about March 10, 1970, the Union requestedand continues to request that Respondent bargaincollectively with it as the exclusive collective-bargain-ing representative of all the employees in the above-described unit. Commencing on or about March 10,1970,Respondent refused, and continues to refuse,to bargain collectively with the Union as exclusivebargaining representative of the employees in saidunit.Accordingly,we find that the Union was dulycertified as the collective-bargaining representative ofthe employees of Respondent in the appropriate unitdescribed above; that the Union at all times sinceFebruary 26, 1970, has been and now is the exclusivebargainingrepresentative of all the employees in theaforesaid unit,within the meaning of Section 9(a)of the Act; and that Respondent has since March10, 1970, refused to bargain collectively with theUnion as the exclusive bargaining representative ofits employees in the appropriate unit. By such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with the operationsas described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act,we shall order that itcease and desist therefrom,and, upon request,bargaincollectively with the Union as the exclusive representa-tive of all employees in the appropriate unit and,if an understanding is reached,embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirelected bargaining agent for the period provided bylaw, we shall construe the initial year of certificationas beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriate unit.See:Mar-Jac Poultry Company, Inc.,136 NLRB 785;CommerceCompanyd/b/a LamarHotel,140 NLRB226, 229,enfd.328 F.2d 600 (C.A. 5), cert.denied379 U.S.817;Burnett ConstructionCompany,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Respondent is, and has been at all materialtimes herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Newspaper Guild of Greater Philadelphia, Local10,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All newspaper deliverers employed in the circula-tion department of Respondent's Wilmington, Dela-ware, newspaper business, excluding all other employ-ees, and all supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since February 26, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargainingwithin the meaning of Section 9(a) ofthe Act. THE NEWS-JOURNAL COMPANY1615.By refusing on or about March 10, 1970, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the aforesaid appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing,its employ-ees in the exercise of the rights guaranteed to themin Section 7 of the Act, and has thereby engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDER"Appendix."' Copies of said notice, on forms providedby the Regional Director for Region 4, shall, afterbeing duly signed by Respondent's representative, beposted by Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 4,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent has takento comply herewith.'In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent, TheNews-Journal Company, Wilmington, Delaware, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Newspaper Guild of GreaterPhiladelphia, Local 10, AFL-CIO, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:Allnewspaper deliverers employed in thecirculationdepartment of itsWilmington.Delaware, newspaper business, excluding allother employees, and all supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in a signedagreement.(b)Post at itsWilmington,Delaware, place ofbusinesscopiesof the attached notice markedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Newspaper Guild of Greater Philadelphia,Local 10, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed themby Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all of our employees in the bargainingunit described below with respect to rates ofpay, wages, hours, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All newspaper deliverers employed in thecirculation department of our Wilmington,Delaware, newspaper business, excluding allother employees, and all supervisors asdefined in the Act.THE NEWS-JOURNALCOMPANY(Employer) 162DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedByAny questions concerning this notice or compliance(Representative)with its provisions may be directed to the Board's(Title)Office, 1700 Bankers Securities Building,Walnut &This is an official notice and must not be defacedJuniper Streets, Philadelphia, Pennsylvania 19107, Tel-by anyone,ephone 215-597-7601.ThisNoticemust remain posted 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.